Mr. Justice Gridley delivered the opinion of the court. 3. Limitation of actions, § 11*—when writing an evidence of indebtedness to which ten-year limitation applicable. An instrument in writing addressed to one party and signed by another wherein the signer, in substance, acknowledges that he, during several preceding months, collected various sums of money, aggregating a named amount, belonging to the addressee which he had not turned over to the addressee and wherein the signer also states that “he will try his utmost to repay,” is an evidence of indebtedness in writing to which the ten-year limitation provided by section 16 of the Limitations Act (J. & A. If 7211) applies. 4. Limitation of actions, § 19*—when claim of set-off on written evidence of indebtedness barred. In an action on a written evidence of indebtedness commenced more than five years after its date, set-offs to which defendant claims to have been entitled at the date the instrument was executed are barred. 5. Evidence, § 319*—when parol evidence inadmissible to contradict and vary written instrument. In an action on a written instrument of indebtedness, evidence of defendant that he was entitled to have set off certain commissions earned before the date of the instrument are inadmissible.